DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

.Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-54 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,364,553 in view of Clover (2013/0319183). The ‘553 patent discloses a wear assembly including a lock body and threaded retainer with a slot and bearing surfaces as claimed in the current application but fails to disclose a magnet for holding the retainer in place.  Clover also discloses the use of a threaded body engaging a threaded retainer to form connections between mechanical elements.  Unlike the ‘553 patent, Clover discloses that it is known to utilize magnets to hold the retainer element in place during assembly and disassembly (pgph 0012).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a magnet as taught by Clover in the ‘553 patent to hold the retainer (10) in place until the lock body (11) threadably engages therewith to attach the wear member to the base as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36-37, 41-43, 45-48, and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (1,917,431) in view of Clover (2013/0319183).

Regarding claims 36, 43 and 47, Clark discloses a wear assembly for earth working equipment, the wear assembly comprising:
a base (1) having a hole
a wear member (2) including a cavity defined by top (3), bottom (3) and side walls (5a) for receiving the base so that the wear member is supported on the base, and an opening in at least one of the side walls
a lock including a retainer (10b) with a threaded opening and a threaded lock body (10a, 11a) received in the threaded opening for inward adjustment so the lock body is received in the hole in the base and the openings in the wear member to hold the wear member to the base and for outward adjustment to permit the wear member to separate from the base

While Clark discloses the invention as described above, it fails to disclose a magnet securing the retainer in the wear assembly.  Like Clark, Clover also discloses the use of a threaded body engaging a threaded retainer to form connections between mechanical elements.  Unlike Clark, Clover discloses that it is known to utilize magnets to hold the retainer element in place during assembly and disassembly (pgph 0012).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a magnet as taught by Clover in Clark to hold the retainer (10) in place until the lock body (11) threadably engages therewith to attach the wear member to the base as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claims 37 and 48, the combination disclose that the magnet secures the retainer to the base.

Regarding claims 41, 45 and 52, the combination discloses that the lock body (portion 10a) is tapered along its length.

Regarding claims 42 and 53, the combination discloses a keeper system (15) inhibits unintended movement of the lock body in relation to the retainer during use.

Regarding claim 46, the combination discloses that each of the side walls of the wear member include one said opening to receive the lock body to hold the wear member to the base.

Regarding claim 54, the combination discloses that the wear member is a point for an excavating tooth.

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (1,917,431) in view of Clover (2013/0319183) as applied to claim 43 above and further in view of Clendenning et al. (7,313,877).

Regarding claim 44, the combination of Clark and Clover discloses the invention as described above, but fails to disclose that the retainer could include a key with opposing parallel faces.  Like the combination of Clark and Clover, Clendenning also discloses a lock for a wear assembly including a threaded lock body (80) engaging with a threaded retainer (62).  Unlike the combination, Clendenning discloses that the retainer is shaped with two parallel “key” surfaces (64) such that rotation of the keeper within the aperture is prevented.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize parallel key surface son the retainer of the combination of Clark and Clover as taught by Clendenning as it would be combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Allowable Subject Matter
Claims 38-40 and 49-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the appropriate Terminal Disclaimer(s) are filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woerman et al. (8,434,248) also discloses a threaded lock body engaging a threaded retainer to hold a wear member on a base member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671